Citation Nr: 0017945	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  92-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected status post lobectomy, left lower lobe, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected pleural cavity injury, currently rated as 
20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of gunshot wound to Muscle Group 
XX, currently rated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected paralysis of left hemidiaphragm secondary 
to phrenic nerve interruption and paralysis of rectus muscle 
of the left upper quadrant with probable gastrostasis due to 
stomach diaphragmatic (formerly rated as ventral hernia, left 
upper quadrant), currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied increased ratings for 
service-connected status post lobectomy, left lower lobe, 
rated as 30 percent disabling; for service-connected pleural 
cavity injury, rated as 20 percent disabling; for 
service-connected residuals of gunshot wound to Muscle Group 
XX, rated as 20 percent disabling; and for service-connected 
paralysis of left hemidiaphragm secondary to phrenic nerve 
interruption and paralysis of rectus muscle of the left upper 
quadrant with probable gastrostasis due to stomach 
diaphragmatic (formerly rated as ventral hernia, left upper 
quadrant), rated as 20 percent disabling.

The Board remanded the case in August 1993 and May 1997.  The 
case is now under the jurisdiction of the RO in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  Service-connected status post lobectomy, left lower lobe, 
is unilateral and is currently manifested by pulmonary 
function test results showing a post-treatment FEV-1 of 80 
percent predicted; a post-treatment FEV-1/FVC of 72 percent 
predicted; and DLCO/alveolar volume of 102 percent predicted.

2.  Service-connected pleural cavity injury is manifested by 
no more than a moderate degree of disability and by pulmonary 
function test results showing a post-treatment FEV-1 of 80 
percent predicted; a post-treatment FEV-1/FVC of 72 percent 
predicted; and DLCO/alveolar volume of 102 percent predicted.

3.  Service-connected residuals of gunshot wound to Muscle 
Group XX are manifested by no more than a moderately severe 
disability of muscles with indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles and positive evidence of impairment of strength 
and endurance.

4.  Service-connected paralysis of left hemidiaphragm 
secondary to phrenic nerve interruption and paralysis of 
rectus muscle of the left upper quadrant with probable 
gastrostasis due to stomach diaphragmatic (formerly rated as 
ventral hernia, left upper quadrant) is manifested by 
hypotonic and flabby abdominal wall muscles in the left upper 
quadrant.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected status post lobectomy, left lower lobe, 
have not been met.  38 C.F.R. § 4.97, Diagnostic Code 6816 
(1995); 38 C.F.R. § 4.97, Diagnostic Code 6844 (1999).

2.  The criteria for an increased disability rating for 
service-connected pleural cavity injury have not been met.  
38 C.F.R. § 4.97, Diagnostic Code 6818 (1995); 38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (1999).

3.  The criteria for an increased disability rating for 
service-connected residuals of gunshot wound to Muscle Group 
XX have not been met.  38 C.F.R. §§ 4.56, 4.73, Diagnostic 
Code 5320 (1995 & 1999).

4.  The criteria for an increased disability rating for 
service-connected paralysis of left hemidiaphragm secondary 
to phrenic nerve interruption and paralysis of rectus muscle 
of the left upper quadrant with probable gastrostasis due to 
stomach diaphragmatic (formerly rated as ventral hernia, left 
upper quadrant), have not been met.  38 C.F.R. § 4.114, 
Diagnostic Code 7399-7339 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reflect that the veteran sustained a 
bullet wound to the chest during combat in October 1944.  The 
bullet entered the right chest at the level of the 11th 
interspace and coursed diagonally upwards and lodged in the 
left chest, posterior.  He was captured and taken prisoner by 
the Germans.  He was sent to a German hospital where the 
wound was debrided and dressed.  In December 1944, a partial 
rib resection was done by physicians and abscess drained.  
The veteran was liberated in May 1945 and underwent further 
treatment by American physicians after his liberation.

He has been service-connected for residuals of a pleural 
cavity injury since his discharge in 1945 and had a 100 
percent convalescent rating until July 1947.  From July 1947, 
he has been service-connected for a left lower lobectomy, 
rated 30 percent disabling; a pleural cavity injury rated 20 
percent disabling; and a gunshot wound of Muscle Group XX, 
rated 20 percent disabling and his combined rating has been 
60 percent.  He has had a 20 percent rating in effect for a 
service-connected ventral hernia, left upper quadrant, (now 
paralysis of left hemidiaphragm secondary to phrenic nerve 
interruption and paralysis of rectus muscle of the left upper 
quadrant with probable gastrostasis due to stomach 
diaphragmatic) from March 1990.

The veteran submitted a statement to the RO in August 1991 
claiming increased ratings for his service-connected 
disorders.  His statement constituted a well grounded claim 
for increased ratings for those disorders.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  He subsequently perfected an appeal to the Board of 
the denial of his claims.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Status Post Lobectomy, Left Lower Lobe,
Currently Rated As 30 Percent Disabling.

The rating criteria for rating the lobectomy were revised 
during the course of this appeal, and the Board remanded the 
case in May 1997 for the RO to consider the claim for an 
increased rating under both the old and the new criteria to 
determine whether an increased rating could be granted under 
either version.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise).  Under the old rating criteria 
for evaluating respiratory disorders, a variety of symptoms, 
signs, and X-ray findings were considered to evaluate 
pulmonary diseases.  The revisions provide for the evaluation 
of many of the respiratory disorders under the schedule, at 
least in part, based on the results of pulmonary function 
tests (PFTs).  The examining physician is required to obtain 
PFTs where the criteria call for them but need not interpret 
the results since the criteria themselves contain the actual 
figures that warrant various evaluations.

The PFTs must be conducted post-drug or post-medication or 
post-inhalation therapy because it is the post-drug or 
post-therapy results that are considered for rating purposes.  
When the final rule was published in the Federal Register 
amending the criteria for rating diseases of the respiratory 
system, one commentator recommended that the VA specify that 
pulmonary function be tested before therapy in order to 
reflect ordinary conditions of life.  The VA noted that the 
American Lung Association and the American Thoracic Society 
Component Committee on Disability Criteria recommended 
testing for pulmonary function after optimum therapy.  The 
results of such tests reflect the best possible functioning 
of an individual and are the figures used as the standard 
basis of comparison of pulmonary function.  Using this 
standard testing method assures consistent evaluations.  
Therefore, it is important that the PFT report state whether 
the findings reported were pre- or post-drug or inhalation 
therapy.  See 61 Fed. Reg. 46727 (Sept. 5. 1996).

Under the old criteria for evaluating disabilities of the 
respiratory system, a lobectomy was rated under Diagnostic 
Code 6816 which provided a 30 percent rating for a unilateral 
lobectomy and a 50 percent rating for a bilateral lobectomy.  
Because the veteran's lobectomy was unilateral, his 
disability was appropriately rated 30 percent under this 
criteria.  38 C.F.R. § 4.97, Diagnostic Code 6816 (1995).

Under the revised criteria, the disability resulting from a 
lobectomy is rated under Diagnostic Code 6844 which provides 
criteria for evaluating restrictive lung disease.  These 
criteria provide 100 percent rating for FEV-1 less than 40 
percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent rating may be provided for FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to55 percent, or; DLCO (SB) of 
40- to 55-percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 
percent rating is assigned for FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  A 10 percent rating may be 
provided for FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.  Notes following the rating criteria provide (1) 
that a 100-percent rating shall be assigned for pleurisy with 
empyema, with or without pleurocutaneous fistula, until 
resolved; (2) that following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge; and (3) that gunshot wounds of the pleural cavity 
with bullet or missile retained in lung, pain or discomfort 
on exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion shall be 
rated at least 20-percent disabling; that disabling injuries 
of shoulder girdle muscles (Groups I to IV) shall be 
separately rated and combined with ratings for respiratory 
involvement but that involvement of Muscle Group XXI (DC 
5321) will not be separately rated.  38 C.F.R. § 4.97, 
Diagnostic Code 6844 (1999).

In this case, on a May 1998 VA Respiratory examination, the 
examiner noted that the veteran required no home oxygen 
therapy and that he had no hemoptysis.  On examination, there 
was no evidence of right ventricular hypertrophy, cor 
pulmonale, or congestive heart failure.  He did not have any 
residuals of a pulmonary embolism.  His lungs were relatively 
free of rales or rhonchi but he did have decreased breath 
sounds at his left base which was consistent with the lower 
lobectomy.  There was no evidence of chronic pulmonary 
thromboembolism.  There was no restriction of the chest wall 
excursion or dyspnea on minimal exertion.  The examiner had a 
Smith test done under fluoroscopy which showed that the 
diaphragm moved appropriately, and the examiner stated that 
the previous diagnosis of phrenic nerve paralysis was wrong.  
The examiner stated that the veteran did not have any obvious 
pulmonary or chest wall disability.

A November 1998 VA Pulmonary Function Report is of record 
and, in a December 1998 VA Respiratory examination report, 
the VA examiner reviewed the findings on the pulmonary 
function report.  The examiner noted that the veteran denied 
any productive cough, sputum production, hemoptysis, and/or 
anorexia.  The examiner observed that, due to back and leg 
pain, the veteran was unable to walk well or do any exercise.  
Although the veteran denied any dyspnea on exertion, this 
matter could not be quantified because of the veteran's 
inability to do any exercise.  The veteran was not using any 
inhalers or taking any pills for breathing problems and had 
not had any recent incapacitation requiring bed rest and/or 
treatment by a physician.

On physical examination, the veteran was alert, oriented, and 
in no respiratory distress.  His chest examination showed 
deformities on the left side from the removal of ribs 
posteriorly which included the lower ribs with a large scar 
deformity from the surgery.  There was decreased expansion of 
the left rib cage compared to the right but the lungs were 
clear to auscultation and percussion and there was no 
dullness.  There was no evidence of cor pulmonale or 
cyanosis.  On review of the findings from the November 1998 
PFT, the examiner noted that there was a post-treatment FEV-1 
of 80 percent predicted; a post-treatment FEV-1/FVC of 72 
percent predicted; and DLCO/alveolar volume of 102 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6816 (1995); 
38 C.F.R. § 4.97, Diagnostic Code 6844 (1999).

Based on these findings, the Board notes that 
service-connected status post lobectomy, left lower lobe, is 
currently manifested by pulmonary function test results 
showing a post-treatment FEV-1 of 80 percent predicted; a 
post-treatment FEV-1/FVC of 72 percent predicted; and 
DLCO/alveolar volume of 102 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6844 (1999).  Although these results 
would only warrant a 10 percent rating under the new 
criteria, the veteran is afforded a 30 percent rating under 
the old criteria which are more favorable to his claim.  In 
addition, the 30 percent rating is protected from reduction 
under the law in this case because it has been in effect for 
more than 20 years.  38 C.F.R. § 3.951(b) (1999).  Because 
the evidence does not show that disability resulting from the 
service-connected status post lobectomy meets the criteria 
for a rating higher than 30 percent under either the old or 
the new criteria, the Board concludes that the claim for an 
increased rating must be denied.  38 C.F.R. § 4.97, 
Diagnostic Code 6816 (1995); 38 C.F.R. § 4.97, Diagnostic 
Code 6844 (1999).

Pleural Cavity Injury, Currently Rated As 20 Percent 
Disabling.

Until the criteria for evaluating disabilities of the 
respiratory system were revised in 1996, the 
service-connected pleural cavity injury was rated under 
Diagnostic Code 6818, Pleural cavity, injuries, residuals of, 
including gunshot wounds.  Under this code, where severe; 
with tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with marked restriction 
of excursion, or poor response to exercise, a 60 percent 
rating will be assigned.  Where moderately severe; with pain 
in chest and dyspnea on moderate exertion (exercise tolerance 
test), adhesions of diaphragm, with excursions restricted, 
moderate myocardial deficiency, and one or more of the 
following: thickened pleura, restricted expansion of lower 
chest, compensating contralateral emphysema, deformity of 
chest, scoliosis, hemoptysis at intervals, a 40 percent 
rating will be assigned.  Where moderate; with bullet or 
missile retained in lung, with pain or discomfort on 
exertion; or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion, a 20 
percent rating will be assigned.  Pursuant to Note (1) under 
this code, disabling injuries of shoulder girdle muscles 
(Groups I to IV) will be separately rated for combination.  
Note (2) relates that disability persists in penetrating 
chest wounds, with or without retained missile, in proportion 
to interference with respiration and circulation, which may 
become apparent after slight exertion or only under extra 
stress.  Records of examination, both before and after 
exertion, controlled with fluoroscopic and proper blood 
pressure determination, are essential for proper evaluation 
of disability.  Exercise tolerance tests should have regard 
both to dyspnea on exertion and to continued acceleration of 
pulse rate beyond physiological limits.  38 C.F.R. § 4.97, 
Diagnostic Code 6818 (1995).

In this case, the VA examiners in May and December 1998 noted 
no tachycardia.  The December 1998 examiner specifically 
noted that the heart examination showed a regular rate and 
rhythm with a normal S1 and S2 and no murmurs.  Chest pain, 
dyspnea, and cyanosis on slight exertion were specifically 
ruled out.  There were no adhesions of diaphragm or 
pericardium with marked restriction of excursion.  Rather, 
the May 1998 examiner noted that there was no restriction of 
the chest wall excursion or dyspnea on minimal exertion and 
that the diaphragm was riding in a normal position and moved 
appropriately.  The veteran was not able to exercise due to 
back and leg pain.  There were no findings of myocardial 
deficiency, thickened pleura, or scoliosis.  Hemoptysis was 
specifically ruled out.  Accordingly, based on these findings 
on examination, the Board concludes that a rating higher than 
20 percent under the old criteria for the pleural cavity 
injury is not warranted in this case.  38 C.F.R. § 4.97, 
Diagnostic Code 6818 (1995).

The 20 percent rating under the old criteria contemplates a 
moderate degree of disability with a bullet or missile 
retained in the lung, with pain or discomfort on exertion; or 
with scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion.  The Board notes that, 
although the criteria for the 20 percent rating were not 
noted on the recent examinations, the 20 percent rating is 
protected by law, having been in effect for more that 20 
years.  38 C.F.R. § 3.951(b) (1999).

The revised regulations for evaluating respiratory disorders 
provide criteria under Diagnostic Code 6843 for disability 
resulting from traumatic chest wall defect, pneumothorax, 
hernia, etc.  These criteria are the same as those used to 
evaluate post-surgical residuals of a lobectomy under 
Diagnostic Code 6844 and have been noted above and will not 
be repeated here.  However, as noted above, PFTs conducted in 
November 1998 showed a post-treatment FEV-1 of 80 percent 
predicted; a post-treatment FEV-1/FVC of 72 percent 
predicted; and DLCO/alveolar volume of 102 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6818 (1995); 38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (1999).  Although these results 
would only warrant a 10 percent rating under the new 
criteria, 20 percent rating, as noted above, is protected 
from reduction under the law in this case because it has been 
in effect for more than 20 years.  38 C.F.R. § 3.951(b) 
(1999).  Because the evidence does not show that disability 
resulting from the service-connected status post lobectomy 
meets the criteria for a rating higher than 20 percent under 
either the old or the new criteria, the Board concludes that 
the claim for an increased rating must be denied.  38 C.F.R. 
§ 4.97, Diagnostic Code 6818 (1995); 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (1999).

Residuals Of Gunshot Wound To Muscle Group XX,
Currently Rated As 20 Percent Disabling.

Service-connected residuals of a gunshot wound to Muscle 
Group XX are evaluating under Diagnostic Code 5320 pertaining 
to Muscle Group XX, concerning the spinal muscles or 
sacrospinalis (erector spinae and its prolongations in the 
thoracic and cervical regions).  38 C.F.R. § 4.73, Diagnostic 
Code 5320 (1999).  The criteria for evaluating injuries to 
muscles were revised in 1997.  These revisions resulted in 
slight modifications and rearrangement of the criteria rather 
than significant substantive changes in the criteria that 
might affect the outcome in this case.  The RO has considered 
the claim for an increased rating under both the old and the 
new criteria.

Under the criteria for evaluating disabilities resulting from 
injury to Muscle Group XX, a noncompensable disability rating 
is assigned for a slight residual disability; a 10 percent 
rating for a moderate residual disability; a 20 percent 
rating for a moderately severe residual disability; and a 40 
percent rating for a severe residual disability.  38 C.F.R. 
§ 4.73, Diagnostic Code 5320 (1999).  The type of disability 
contemplated by the terms "slight", "moderate", etc., is 
set forth in detail in section 4.56 of the regulations:

(1)  Slight disability of muscles.

(i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

(ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.

(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2)  Moderate disability of muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

(3)  Moderately severe disability of 
muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4)  Severe disability of muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. . . .  

38 C.F.R. § 4.56(d) (1999).  The cardinal signs or symptoms 
of muscle disability as defined in subsection (c) of section 
4.56 are "loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement."  38 C.F.R. § 4.56(c) (1999).

In this case, service medical records show that the type of 
injury sustained in service is appropriately rated under the 
criteria for a moderate-severe disability of muscles which 
contemplate a through and through or deep penetrating wound 
with debridement prolonged infection or sloughing of soft 
parts and intermuscular scarring and contemplate 
hospitalization for a prolonged period for treatment of the 
wound and complaints consistent with loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  However, the 
record does not show a wound which more nearly approximates 
the criteria for a severe disability of muscles with 
extensive debridement and intermuscular binding, and it does 
not show complaints of the cardinal symptoms of muscle 
disability worse than those contemplated by a moderately 
severe disability of muscles.  Concerning this, the Board 
notes that early examinations reports in service and in the 
1950s reflect examiners' concerns primarily with the workings 
of the respiratory system -- i.e., chest expansion on 
respiration, dyspnea on exertion, rales and rhonchi, etc., -- 
and not with the function of Muscle Group XX concerning 
postural support of the body and extension and lateral 
movements of the spine.  On a January 1958 examination, the 
veteran complained of some soreness in the left axillary area 
particularly after exertion such as following typing or other 
use of the left arm.  The examiner noted that the residual 
symptoms of the gunshot wound were "mild."  In July 1985, a 
VA examiner noted a mild chest deformity dure to posterior 
parts of mid-thoracic ribs being absent, some muscular 
weakness of the left upper quadrant, and some stiffness of 
the thoracolumbar spine, although the veteran was able to 
flex forward to 90 degrees on maximum effort.

With regard to more recent objective findings, a VA examiner 
in November 1991 noted mild tenderness to palpation beneath 
the inferior aspect of the left scapula.  Range of motion of 
the thoracolumbar spine was 70 degrees of flexion and 25 
degrees of extension and right and left lateral bending of 30 
degrees.  In January 1994, a VA examiner noted chronic 
swelling and discomfort in the left upper quadrant of the 
abdomen, probably secondary to the old trauma and subsequent 
surgeries on the left lower chest wall.  Another VA examiner 
diagnosed paralysis of the left hemidiaphragm secondary to 
phrenic nerve interruption and paralysis of the rectus muscle 
of the left upper quadrant which was granted a separate 
service-connected disability rating.  However, the examiners 
did not note ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track, loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
or any other findings that would more nearly approximate a 
severe disability of muscles as defined in the rating 
schedule.

Similarly, on an April 1998 VA examination, the examiner 
noted, concerning examination of the muscles, that the 
veteran had a complex -- although not serious -- problem with 
denervation of several nerves from his previous surgery of 
the left lower chest.  The examiner stated that the problem 
was not serious because the veteran was very functional and 
did not appear limited or in significant distress from these 
problems.  The examiner noted left upper quadrant abdominal 
wall weakness which caused some cosmetic abnormality but the 
examiner did not believe it caused any problems with gastric 
motility.  The examiner updated his report after 
electromyography and nerve conduction velocity studies were 
accomplished and stated that there was mild to moderate 
axonal neuropathy in the bilateral lower extremities but with 
no lateralization to any particular side and no evidence of 
denervation activity.  The examiner stated that these finding 
could not be attributed to the previous gunshot wound.

Because examiners have not noted ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, loss of deep fascia or muscle substance, or 
soft flabby muscles in wound or any other findings that would 
more nearly approximate a severe disability of muscles as 
defined in the rating schedule 
-- including cardinal signs or symptoms of muscle disability 
as defined in subsection (c) of section 4.56 such as loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, that 
is attributable to disability Muscle Group 20 resulting from 
the gunshot wound in service, the Board concludes that a 
rating higher than the 20 percent rating assigned for a 
moderately severe disability of Muscle Group XX is not 
warranted in this case.  38 C.F.R. §§ 4.56, 4.73, Diagnostic 
Code 5320 (1995 & 1999).

Paralysis Of Left Hemidiaphragm Secondary To Phrenic Nerve 
Interruption
And Paralysis Of Rectus Muscle Of The Left Upper Quadrant
With Probable Gastrostasis Due To Stomach Diaphragmatic
(Formerly Rated As Ventral Hernia, Left Upper Quadrant),
Currently Rated As 20 Percent Disabling.

This disability is rated analogously under the criteria for 
evaluating a postoperative ventral hernia under Diagnostic 
Code 7339.  38 C.F.R. § 4.114, Diagnostic Code 7339 (1999).  
The RO has chosen this analogous set of criteria because it 
addresses the weakening or destruction of the abdominal 
muscles and fascial support.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (Board should provide an 
explanation for a diagnostic code used for a disorder that 
must be rated analogously to another disorder).  The criteria 
provide a 20 percent rating for a small ventral hernia, not 
well supported by belt under ordinary conditions, or healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt.  The 
next higher or 40 percent rating may be assigned for a large 
ventral hernia, not well supported by a belt under ordinary 
conditions, or healed; and the highest or 100 percent rating 
may be assigned for a massive ventral hernia with persistent, 
severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7339 (1999).

On an April 1998, VA examination, the examiner noted that the 
veteran stated that every time he eats his stomach bulges and 
protrudes out into the abdominal wall and that he has some 
mild "hurting pain" that lasts about one to two hours after 
he eats.  The veteran reported that the pain stopped after he 
belched.  He denied nausea or vomiting.  He stated he had 
normal bowel habits.  There was no hematemesis, melena, 
bloody stool, diarrhea, constipation, or colic pain.  On 
physical examination, the veteran was in no apparent 
distress.  There was no evidence of weight gain or weight 
loss.  There were normal bowel sounds and pink mucous 
membranes.  The abdomen was soft, nontender, and 
nondistended.  The abdominal wall muscles in the left upper 
quadrant area felt hypotonic and flabby.  The examiner stated 
that it was possible that the veteran had some gastroparesis 
secondary to valgus nerve damage from his previous gunshot 
wound.  The examiner diagnosed partial paralysis of left 
group XIX (left upper quadrant rectus abdominis and oblique 
abdominal muscles).  The examiner updated his report upon 
completion of an upper gastrointestinal (GI) series, noting 
that the upper GI series was normal.

Because there were no findings on examination comparable with 
a large hernia not well supported by a belt under ordinary 
conditions or with a massive hernia with persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable, the Board concludes that the 20 
percent rating assigned for service-connected paralysis of 
left hemidiaphragm secondary to phrenic nerve interruption 
and paralysis of rectus muscle of the left upper quadrant 
with probable gastrostasis due to stomach diaphragmatic 
(formerly rated as ventral hernia, left upper quadrant) is 
appropriate because it contemplates a weakening of abdominal 
wall.  38 C.F.R. § 4.114, Diagnostic Code 7399-7339 (1999).

ORDER

Entitlement to increased disability ratings are denied for 
service-connected status post lobectomy, left lower lobe; 
pleural cavity injury; residuals of gunshot wound to Muscle 
Group XX; and for paralysis of left hemidiaphragm secondary 
to phrenic nerve interruption and paralysis of rectus muscle 
of the left upper quadrant with probable gastrostasis due to 
stomach diaphragmatic (formerly rated as ventral hernia, left 
upper quadrant).


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


